The opinion of the court was delivered by
Wedell, J.:
This is an appeal from an order overruling defendant’s motion to set aside as void certain orders made against the defendant in the trial of a previous case.
The defendant perfected an appeal to this court from each of those orders in the previous case. The decision of the trial court was affirmed by this court in Hall v. Eells, 155 Kan. 307, 124 P. 2d 444. No petition for rehearing was filed and the decision has, of course, become final.
The abstract in the instant case contains no specification of errors as required by rule 5 of this court. Furthermore, the abstract contains nothing which can form an adequate basis for the instant appeal or upon which this court could predicate a reversal if the appeal were otherwise properly before us.
The appeal is dismissed.